I never saw thisNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-177605, filed on 09/12/2016 and Application No. JP2017-100130 filed on 05/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because [0018] contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 details “create a model of an operation state of the unit to store the model in the storage apparatus” which implies that the creation of the model is what stores the model in the storage apparatus.  Examiner suggests to add the word “and” to delineate the actions of “create a model of an operation state of the unit” and “to store the model in the storage apparatus” such that it is clear that they are performed by the processor.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites “a waveform disaggregation apparatus comprising: a processor; a memory storing program instructions executable by the processor; and a storage apparatus that stores (The limitation of a processor, memory, and storage apparatus are considered to be a generic computer. Generic computers with these parts can be seen in Ito (US20150058276) and Tadano (US20160124022). Generic computers do not integrate into a practical application), as a model of an operation state of a unit (The limitation of a generic unit is not considered to be a particular machine and does not integrate into a practical application. Generic units can be seen in Ito and Tadano), a first state transition model including a segment in which each state transition occurs along a one directional single path (This limitation pertains to a mathematical concept of a mathematical relationship. A transition model with state transitions along a specific path is considered to be a mathematical relationship, therefor this is considered to be an abstract idea), wherein the processor is configured to receive a composite signal waveform of respective signals of a plurality of units including a first unit that operates based on the first state transition model (This limitation pertains to a step that is considered to be an insignificant extra-solution activity. Receiving a signal waveform without details to the generation of the signal or how the signal is transmitted is considered insignificant extra-solution activity. Merely receiving the waveform does not integrate into a practical application); and perform, at least based on the first state transition model stored in the storage apparatus, estimation of a first signal waveform of the first unit from the composite signal waveform to separate the first signal waveform therefrom (This limitation pertains to a mathematical concept of a mathematical calculation. Performing an estimation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-14.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional elements of “processor,” “memory storing program instructions executable by the processor,” and “a storage apparatus that stores” are considered to be generic and convention components of a computer system. A generic computer system does not integrate the judicial exception into a practical application. The additional limitation “processor is configured to receive a composite signal waveform of respective signals of a plurality of units including a first unit that operates based on the first state transition model” is considered to be an insignificant extra-solution activity since it is merely just receiving the signals (data) and is not specific on the generation of the waveform or 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-14 provide additional features/steps which are part of the apparatus of disaggregating a waveform as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 2 recites “the plurality of units include a second unit, identical to or a type thereof being identical to, the first unit (The limitation of a generic unit is not considered to be a particular machine and does not integrate into a practical application. Generic units can be seen in Ito and Tadano), wherein the processor is configured to disaggregate a composite signal waveform of signals of the first and second units into a the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first state transition model corresponding to the first unit and a second state transition model of the second unit stored in the storage apparatus (This limitation pertains to a mathematical concept of a mathematical calculation. Performing a disaggregation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “the plurality of units include a second unit, identical to or a type thereof being identical to, the first unit” is considered to be a generic unit that is not a particular machine so does not integrate into a practical application. As claim 2 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 3 recites “the first unit operating under a constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions at a subsequent time to a second state with transition probability of 1 (This limitation pertains to a mathematical concept of a mathematical relationship. The transition model with restraints and transition to second state by a probability of 1 is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 3 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

(The limitation is considered to be a field of use and technological environment. The technological environment of home appliances can be seen in Ito and Tadano. Since it is the general linking of a field of use and technological environment, this limitation does not integrate into a practical application).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “the first units the and second units comprise any out of: first and second units within one facility, the facility configuring one production line; first and second facilities, each configuring one production line; a first unit of a first facility configuring a first production line, and a second unit of a second facility configuring a second production line; and first and second home electrical appliances” is considered to be a field of use and technological environment, so does not integrate into a practical application. As claim 4 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 5 recites “the processor is further configured to obtain a composite current waveform of the plurality of units, as the composite signal waveform (This limitation pertains to a step that is considered to be an insignificant extra-solution activity. Obtaining a signal waveform without details to the generation of the signal or how the signal is obtained is considered insignificant extra-solution activity. Merely obtaining the waveform does not integrate into a practical application).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “the processor is further configured to obtain a composite current waveform of the plurality of units, as the composite signal waveform” is considered to be an insignificant extra-solution activity, so does not integrate into a practical application. As claim 5 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 6 recites “the processor is further configured to create a model of an operation state of the unit (This limitation pertains to a step that is considered a mathematical relationship. Creating a model of an operation state of the unit is considered to be a mathematical relationship, therefor this is considered an abstract idea) to store the model in the storage apparatus (The limitation of a storage apparatus and storing are considered to be a generic computer. Generic computers with these parts can be seen in Ito (US20150058276) and Tadano (US20160124022). Generic computers do not integrate into a practical application).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “to store the model in the storage apparatus” is considered to be an operation with a generic computer, so it does not 

Claim 7 recites “the processor is further configured to estimate a state of the first unit at a preceding time or at a succeeding time, based on the first state transition model and a prescribed state (This limitation pertains to a mathematical concept of a mathematical calculation. Performing an estimation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea)."
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 7 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 8 recites “the processor is further configured to estimate a prescribed state of the first unit, based on the first state transition model and a state at a preceding time or at a succeeding time (This limitation pertains to a mathematical concept of a mathematical calculation. Performing an estimation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 8 does not provide any further details to 

Claim 9 recites “a model of an operation state of the unit corresponds to a factor of a Factorial Hidden Markov Model (FHMM) (This limitation pertains to a mathematical concept of a mathematical relationship. FHMM is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 9 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 10 recites “the processor is further configured to detect an anomaly of the first unit, from the first signal waveform disaggregated by the estimation section or prescribed state (This limitation pertains to a mathematical concept of a mathematical calculation. Detecting an anomaly an estimation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 10 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

(This limitation pertains to a mathematical concept of a mathematical calculation. Calculating anomaly level is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 11 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 12 recites “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs, based on the first signal waveform disaggregated by the estimation section or a prescribed state and compares the anomaly level with a threshold to decide whether or not anomaly occurs (This limitation pertains to a mathematical concept of a mathematical calculation. Estimating a factor is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 12 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 13 recites “the processor is further configured to determine priority for each set of the factor and the state, in accordance with an estimated value of the state corresponding to a time at which the anomaly is detected, and (This limitation pertains to a mathematical concept of a mathematical calculation. Determining a priority and estimating a factor is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 13 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 14 recites “the processor is further configured to adopt s criterion for determining the priority, at least one of the followings: (a) the state is included in the segment, (b) a norm of a weight vector of the factorial hidden Markov model corresponding to the state has a large value, (c) the state is a state where a specific time has elapsed from the start of the segment, and (d) the state has a large occurrence probability value  (This limitation pertains to a mathematical concept of a mathematical relationship. Adopting a criteria for a priority is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 14 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 15 recites “a computer-based waveform disaggregation method comprising: receiving a composite signal waveform of respective signals of a plurality of units including a first unit (The limitation of a generic unit is not considered to be a particular machine and does not integrate into a practical application. Generic units can be seen in Ito and Tadano) that operates based on a first state transition model (This limitation pertains to a step that is considered to be an insignificant extra-solution activity. Receiving a signal waveform without details to the generation of the signal or how the signal is transmitted is considered insignificant extra-solution activity. Merely receiving the waveform does not integrate into a practical application), the first state transition model including a segment in which each state transition in occurs along a one directional single path (This limitation pertains to a mathematical concept of a mathematical relationship. A transition model with state transitions along a specific path is considered to be a mathematical relationship, therefor this is considered to be an abstract idea); and performing, based on the first state transition model, estimation of a first signal waveform of the first unit from the composite signal waveform to separate the signal waveform there from (This limitation pertains to a mathematical concept of a mathematical calculation. Performing an estimation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards transition model and performing estimations which constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 16-18.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 that operates based on a first state transition model” is considered to be an insignificant extra-solution activity since it is merely just receiving the signals (data) and is not specific on the generation of the waveform or the means in which the signal is transmitted or received. Insignificant extra-solution activities do not integrate into the judicial exception into a practical application. The additional limitation of a “plurality of units including a first unit” is considered to be a generic machine and as such does not integrate into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 16-18 provide additional features/steps which are part of the method of disaggregating a waveform as detailed in claim 15, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 16 recites “the plurality of units include a second unit, identical to or a type thereof being identical to, the first unit (The limitation of a generic unit is not considered to be a particular machine and does not integrate into a practical application. Generic units can be seen in Ito and Tadano), wherein the method comprises disaggregating a composite signal (This limitation pertains to a mathematical concept of a mathematical calculation. Performing a disaggregation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “the plurality of units include a second unit, identical to or a type thereof being identical to, the first unit” is considered to be a generic unit that is not a particular machine so does not integrate into a practical application. As claim 16 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 17 recites “the first unit operating under a constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions, at a subsequent time, to a second state with transition probability of 1 (This limitation pertains to a mathematical concept of a mathematical relationship. The transition model with restraints and transition to second state by a probability of 1 is considered to be a mathematical relationship, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 17 does not provide any further details to 

Claim 18 recites “detecting an anomaly of the unit from the disaggregated signal waveform or a prescribed state (This limitation pertains to a mathematical concept of a mathematical calculation. Detecting an anomaly an estimation is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
This limitation is treated by the Examiner as belonging to the mathematical concept grouping under Step 2A, Prong 1 Evaluation. As claim 18 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim 19 recites “a non-transitory computer readable recording medium storing therein a program causing a computer to execute processing comprising: receiving a composite signal waveform of signals of a plurality of units including a first unit (The limitation of a generic unit is not considered to be a particular machine and does not integrate into a practical application. Generic units can be seen in Ito and Tadano) that operates based on a first state transition model (This limitation pertains to a step that is considered to be an insignificant extra-solution activity. Receiving a signal waveform without details to the generation of the signal or how the signal is transmitted is considered insignificant extra-solution activity. Merely receiving the waveform does not integrate into a practical application), the first state transition model including a segment in which each state transition in occurs along a one (This limitation pertains to a mathematical concept of a mathematical relationship. A transition model with state transitions along a specific path is considered to be a mathematical relationship, therefor this is considered to be an abstract idea), and performing, based on the first state transition model, estimation of a signal waveform of the first unit from the composite signal waveform to separate the signal waveform therefrom (This limitation pertains to a mathematical concept of a mathematical calculation. Performing an estimation of waveforms from a model is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be directed to non-statutory subject matter.  The claim do not fall within at least one of the four categories of patent eligible subject matter because Claims 19 and 20 are recite “A non-transitory computer readable recording medium storing therein a program causing a computer to execute processing” which is interpreted as computer software per se. The claim limitations are towards the execution of the computer software (program) with the preamble detailing a “non-transitory computer readable recording medium” which is interpreted as a generic device and therefore does not amount to significantly more. “Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards transition model and performing estimations which constitute an abstract idea, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claim 20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional limitation “receiving a composite signal waveform of signals of a plurality of units including a first unit that operates based on the first state transition model” is considered to be an insignificant extra-solution activity since it is merely just receiving the signals (data) and is not specific on the generation of the waveform or the means in which the signal is transmitted or received. Insignificant extra-solution activities 
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claim 20 provide additional features/steps which are part of the method of disaggregating a waveform as detailed in claim 19, so these limitations should be considered part of an expanded abstract idea of the independent claim.

Claim 20 recites “storing the program (The limitation of a storage apparatus and storing are considered to be a generic computer. Generic computers with these parts can be seen in Ito (US20150058276) and Tadano (US20160124022). Generic computers do not integrate into a practical application) causing the computer to execute anomaly decision processing to detect an anomaly of the unit from the disaggregated signal waveform or a prescribed state (This limitation pertains to a mathematical concept of a mathematical calculation. Detecting an anomaly by executing a decision is considered to be a mathematical calculation, therefor this is considered to be an abstract idea).”
mathematical concept grouping under Step 2A, Prong 1 Evaluation. The additional limitation “storing the program” is considered to be an operation with a generic computer, so it does not integrate into a practical application. As claim 6 does not provide any further details to integrate the judicial exception into a practical application, the claim fails Step 2A, Prong 2 evaluation. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US20150058276).
In regards to Claim 1, Ito teaches “a waveform disaggregation apparatus comprising: a processor (processor – [0789]; cpu – [0784]); a memory storing program instructions executable by the processor (memory – [0785]); and a storage apparatus that stores (model storage unit – [0076]), as a model of an operation state of a unit (HMM represent operation states – [0023]), a first state transition model including a segment in which each state transition (St-1(1) transitions to state Yt-1 – Figure 4), wherein the processor is configured to  receive a composite signal waveform of respective signals of a plurality of units including a first unit that operates based on the first state transition model (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]); and perform, at least based on the first state transition model stored in the storage apparatus, estimation of a first signal waveform of the first unit from the composite signal waveform to separate the first signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”

In regards to Claim 3, Ito discloses the claimed invention as above and Ito further teaches “the first unit operating under a constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions at a subsequent time to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148])”

Claim 7, Ito discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a state of the first unit at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]), based on the first state transition model and a prescribed state (state estimation unit performs state estimation for obtaining a state probability or the like which is in each state of each factor #m of the FHMM stored in the model storage unit” – [0209])."

In regards to Claim 8, Ito discloses the claimed invention as above and Ito further teaches “the processor is further configured to estimate a prescribed state of the first unit, based on the first state transition model and a state at a preceding time or at a succeeding time (“data acquisition unit acquires voltage waveforms along with the current waveforms at time points t=1, …, and T” – [206]; “state estimation unit performs the process of E step using the measurement waveforms Y1 to YT from the data acquisition unit” – [0208]).”

In regards to Claim 9, Ito discloses the claimed invention as above and Ito further teaches “a model of an operation state of the unit corresponds to a factor of a Factorial Hidden Markov Model (FHMM) (factorial hidden markov model – [0027]).”

In regards to Claim 15, Ito teaches “a computer-based waveform disaggregation method comprising: receiving a composite signal waveform of respective signals of a plurality of units (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]), the first state transition model (HMM represent operation states – [0023]) including a segment in which each state transition in occurs along a one directional single path (St-1(1) transitions to state Yt-1 – Figure 4); and performing, based on the first state transition model, estimation of a first signal waveform of the first unit from the composite signal waveform to separate the signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”

In regards to Claim 17, Ito discloses the claimed invention as above and Ito further teaches “the first unit operating under a constraint corresponding to the segment of the first state transition model, when in a first state at a certain time, transitions, at a subsequent time, to a second state with transition probability of 1 (“P(St|St-1) indicates the transition probability that is a factor is in a combination St-1 of states at the time point t-1 and transitions to a combination St of states at the time point t” – [0148]).”

Claim 19, Ito teaches “A non-transitory computer readable recording medium storing therein a program causing a computer to execute processing (program running process – [0781]) comprising: receiving a composite signal waveform of signals of a plurality of units including a first unit that operates based on a first state transition model (“current waveform Yt as the sum total data becomes an addition value of current consumption W(1), W(2), W(4) and W(5) of the respective household electrical appliances” – [0073]), the first state transition model including a segment in which each state transition in occurs along a one directional single path (St-1(1) transitions to state Yt-1 – Figure 4), and performing, based on the first state transition model (HMM represent operation states – [0023]), estimation of a signal waveform of the first unit from the composite signal waveform to separate the signal waveform therefrom (“state estimation unit performs state estimation for estimating an operating state of each household electrical appliance by using the current waveform Y from the data” – [0080]; “In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 4-5, 10, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano (US20160124022).
In regards to Claim 2, Ito discloses the claimed invention as above and Ito further teaches “the plurality of units include a second unit (plurality of household appliances – [0064]), the first unit, wherein the processor is configured to disaggregate a composite signal waveform of signals of the first and second units into the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first state transition model corresponding to the first unit and a second state transition model of the second unit stored in the storage apparatus (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]).” 
It does not teach “identical to or a type thereof being identical to.”
Tadano teaches “identical to or a type thereof being identical to (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

Claim 4, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first units the and second units comprise any out of: first and second home electrical appliances (plurality of household appliances – [0064]).”

In regards to Claim 5, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the processor is further configured to obtain a composite current waveform of the plurality of units, as the composite signal waveform (predetermined information may be information deducted by combining information of each of the plurality of electrical devices – [0072]).”

In regards to Claim 10, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “the processor is further configured to detect an anomaly of the first unit, from the first signal waveform disaggregated by the estimation section or prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

In regards to Claim 16, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the plurality of units include a second unit (plurality of household appliances – [0064]), wherein the method comprises disaggregating a composite signal waveform of signals of the first and second units into the first signal waveform of the first unit and a second signal waveform of the second unit, based on the first state transition 20Docket No. J-18-0321 model corresponding to the first unit and a second state transition model of the second unit  (“waveform separation learning portion” – [0102]; “waveform separation learning portion obtains the unique waveform W(m) as a current waveform parameter through the waveform separation learning” – [0178]).”
It does not teach “identical to or a type thereof being identical to the first unit.”
Tadano teaches “identical to or a type thereof being identical to the first unit (electrical devices can be example television, electric pot, refrigerator – [0060]; multiple air conditioners as possible example of devices in Figure 3)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Tadano to use identical household appliances such as air conditions. Doing so would improve the power monitoring of electrical devices.

In regards to Claim 18, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “detecting an anomaly of the unit from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”

In regards to Claim 20, Ito in view of Tadano discloses the claimed invention as above and Tadano further teaches “storing the program causing the computer to execute anomaly decision processing to detect an anomaly of the unit from the disaggregated signal waveform or a prescribed state (information comparing waveform data and operating status compared to indicate abnormal state, deterioration state – [0070]).”
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kawai (US20160055044).
In regards to Claim 6, Ito discloses the claimed invention as above and Ito further teaches “the processor is further configured to store the model in the storage apparatus (“overall models (model parameters thereof) which are stored in the model storage unit” – [0080]-[0081]).”
Ito does not teach “the processor is further configured to create a model of an operation state of the unit.”
Kawai teaches ““the processor is further configured to create a model of an operation state of the unit (behavior model creation program – [0099]; behavioral model created using hidden markov model – [0059]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito to incorporate the teachings of Kawai to create a hidden markov model. Doing so would improve the use the use markov model to determine the abnormalities/faults in systems that have multiple points.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tadano and Velipasaoglu (US20160217022).

In regards to Claim 11, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold to decide whether or not an anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to calculate anomaly level indicating an occurrence degree of anomaly and compares the anomaly level with a threshold to decide whether or not an anomaly occurs (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Velipasaoglu to use a threshold to determine an anomaly. Doing so would improve the determination of anomalies in data when using a Hidden Markov Model.

Claim 12, Ito in view of Tadano discloses the claimed invention as above and Ito further teaches “the first signal waveform disaggregated by the estimation section or a prescribed state (“In addition, the state estimation unit supplies an operating state of each household electrical appliance which is an estimation result of the state estimation” – [0081]; “waveform separation learning portion performs waveform separation learning for obtaining a current waveform parameter” – [0102]).”
Ito in view of Tadano does not teach “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs.”
Velipasaoglu teaches “the processor is further configured to estimate either one or both of a factor in which an anomaly occurs or a state in which an anomaly occurs and compares the anomaly level with a threshold to decide whether or not anomaly occurs (detection engine detects anomalous performance by comparing performance metrics with normal thresholds – [0042]; moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ito in view of Tadano to incorporate the teachings of Velipasaoglu to use a threshold to determine an anomaly. Doing so would improve the determination of anomalies in data when using a Hidden Markov Model.

In regards to Claim 13, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to (anomaly detection system gives ranked list of predicted anomalies – [0063]), in accordance with an estimated value of the state corresponding to a time at which the anomaly is detected (anomaly clusters based on time – [0044]), and (moving average can produce an estimate of the average along with estimate of the standard deviation – [0050]; estimated average and standard deviation used to identify instances of anomalies – [0074]).”

In regards to Claim 14, Ito in view of Tadano and Velipasaoglu discloses the claimed invention as above and Velipasaoglu further teaches “the processor is further configured to adopt as criterion for determining the priority: (c) the state is a state where a specific time has elapsed from the start of the segment (ranked list of anomalies generated using a time series of feature vectors – [0147]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./             Examiner, Art Unit 2863                                                                                                                                                                                           
/TARUN SINHA/             Primary Examiner, Art Unit 2863